IN THE
                         TENTH COURT OF APPEALS

                               No. 10-12-00228-CV

STEVEN CHRISTOPHER CRAIN,
                                                          Appellant
v.

TINA MARIE CECIL, CHARLES GREGORY CECIL,
CHASTITY PARK AND
CASTLE HILL POLICE DEPARTMENT,
                                    Appellees



                          From the 52nd District Court
                             Coryell County, Texas
                          Trial Court No. COT-1140759


                         MEMORANDUM OPINION


      The Clerk of this Court notified Appellant, Steven Christopher Crain, by letter

dated October 26, 2012, that the clerk’s record in the above cause had apparently not

been filed because Appellant had failed to pay or make arrangements to pay the clerk’s

fee for preparation of the record. Appellant was further notified that if he desired to

proceed with this appeal, he must pay or make arrangements to pay the clerk’s fee and
notify this Court of the actions taken within 21 days after the date of this

letter. Appellant was warned that if he failed to do so, this appeal might be dismissed

for want of prosecution. See TEX. R. APP. P. 37.3(b). Appellant filed a response

indicating that he had paid the filing fees assessed by this Court.

        The Clerk of this Court notified Appellant by letter dated November 16, 2012,

that the clerk’s record had not been filed because Appellant failed to pay or make

arrangements to pay the clerk’s fee for preparation of the record.           Appellant was

notified that if he desired to proceed with the appeal, he must pay or make

arrangements to pay the trial clerk’s fee for the preparation of the record. Appellant

was warned that if he failed to do so, this appeal might be dismissed for want of

prosecution. See TEX. R. APP. P. 37.3(b). More than 21 days have passed, and we have

not been notified that Appellant has paid or made arrangements to pay the clerk’s fee.

        Accordingly, this appeal is dismissed. See TEX. R. APP. P. 37.3(b), 42.3(b).




                                                  AL SCOGGINS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed January 10, 2013
[CV06]




Crain v. Cecil                                                                         Page 2